Exhibit 10.1

 

WESTMORELAND COAL COMPANY

 

Restricted Stock Agreement
Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors

 

Name of Recipient:

 

 

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

 

 

Grant Date:

 

 

 

Westmoreland Coal Company (the “Company”) has selected you (the “Recipient”) to
receive the restricted stock award described above, which is subject to the
provisions of the Company’s 2007 Equity Incentive Plan for Employees and
Non-Employee Directors (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement (this “Agreement”).  Please confirm your
acceptance of this restricted stock award and of the terms and conditions of
this Agreement by signing a copy of this Agreement where indicated below.

 

 

 

WESTMORELAND COAL COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and Agreed:

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

 

1.             Issuance of Restricted Shares.

 

(a)           The Restricted Shares are issued to the Recipient, effective as of
the Grant Date (as set forth on the cover page of this Agreement), in
consideration of Recipient’s service as a member of the Company’s board of
directors (the “Board”), as outlined pursuant to the Plan.

 

(b)           As promptly as practicable following the Grant Date, the Company
shall issue the Restricted Shares in the name of the Recipient subject to the
restrictions on transfer set forth in Section 2 of this Agreement.  The
Recipient agrees that the Restricted Shares may be issued in book-entry form on
the Company’s stock ledger until such time as the restrictions may lapse.  At
the time that such restrictions lapse, the Company will distribute such shares
to the Recipient in a reasonable period of time, which may consist of electronic
transfer to brokerage accounts required to be established by the Recipient and
such shares of the common stock shall be transferable by the Recipient.  .

 

2.             Restrictions on Transfer.

 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until the first anniversary of the
Grant Date, except that the Recipient may transfer such Restricted Shares: to or
for the benefit of any spouse, parents, children, step-children, grandchildren,
legal dependents and any other relatives approved by the Compensation and
Benefits Committee (collectively, “Approved Relatives”) or to a trust
established solely for the benefit of the Recipient and/or Approved Relatives,
provided that such Restricted Shares shall remain subject to this Agreement and
such permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement.  The Company shall not be
required (i) to transfer on its books any of the Restricted Shares that have
been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.             Restrictive Legend.

 

All Restricted Shares shall have affixed thereto a legend in the following form,
in addition to any other legends that may be required under applicable law:

 

“These shares of stock are subject to restrictions on transfer set forth in a
certain Restricted Stock Agreement between Westmoreland Coal Company and the
registered owner of these shares (or his or her predecessor in interest.  Any
attempt to dispose of these shares in contravention of the restrictions,
including by way of sale, assignment, transfer, pledge, hypothecation or
otherwise, shall be null and void and without effect.”

 

4.             Rights as a Shareholder.  Except as otherwise provided in this
Agreement, for so long as the Recipient is the registered owner of the
Restricted Shares, the Recipient shall (i) have the right to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders and (ii) be entitled to all ordinary cash dividends paid with
respect to the Restricted Shares.  If any dividends or distributions are paid in
shares, or consist of a dividend or distribution to holders of Common Stock
other than an ordinary cash dividend, the shares, cash or other property will be
subject to the same restrictions on transferability as the shares of Restricted
Stock with respect to which they were paid.

 

5.             Sale of Securities. Shares awarded hereby that are no longer
subject to restrictions may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.  You also agree that (a) the Company may refuse to cause the transfer of
the Shares to be registered on the stock register of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable federal or state securities law and
(b) the Company may give related instructions to the transfer agent, if any, to
stop registration of the transfer of the Shares.

 

6.             Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which will be
furnished to the Recipient upon request.

 

7.             Tax Matters.  The Recipient acknowledges that he or she is
responsible for obtaining the advice of the Recipient’s own tax advisors with
respect to the acquisition of the Restricted Shares, and the Recipient is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents with respect to the tax consequences relating
to the Restricted Shares.  The Recipient understands that the Recipient (and not
the Company) shall be responsible for the Recipient’s tax liability that may
arise in connection with the acquisition and/or disposition of the Restricted
Shares.

 

8.             Miscellaneous.

 

(a)           Authority of Compensation and Benefits Committee.  In making any
decisions or taking any actions with respect to the matters covered by this
Agreement, the

 

3

--------------------------------------------------------------------------------


 

Compensation and Benefits Committee shall have all of the authority and
discretion, and shall be subject to all of the protections, provided for in the
Plan.  All decisions and actions by the Compensation and Benefits Committee with
respect to this Agreement shall be made in the Compensation and Benefits
Committee’s discretion and shall be final and binding on the Recipient.

 

(b)           No Right to Continued Service.  The Recipient acknowledges and
agrees that this Agreement does not constitute an express or implied promise of
continued service or confer upon the Recipient any rights with respect to
continued service on the Board.

 

(c)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of law provisions.

 

(d)           Recipient’s Acknowledgments.  The Recipient acknowledges that he
or she has read this Agreement, has received and read the Plan, and understands
the terms and conditions of this Agreement and the Plan.

 

4

--------------------------------------------------------------------------------